EXHIBIT 10.1

CONFIDENTIAL TREATMENT REQUESTED

 [gqiljyrxyhgf000001.jpg]

GOOGLE SERVICES AGREEMENT

 

COMPANY INFORMATION

 

COMPANY:  Synacor, Inc.

 

 

Business Contact:

Legal Contact:

Technical Contact:

Name:

[*]

[*]

[*]

Title:

Vice President, Search and Advertising Operations

Executive Director, Legal Affairs

Director, Search and Advertising Products

Address, City, State,
Postal Code:

40 La Riviere Drive Suite 300 Buffalo, NY 14202

40 La Riviere Drive Suite 300 Buffalo, NY 14202

40 La Riviere Drive Suite 300 Buffalo, NY 14202

Phone:

[*]

[*]

[*]

Email:

[*]

[*]

[*]

 

 

TERM

 

TERM: Starting on June 1, 2018 (“Effective Date”) and continuing through May 31,
2020(inclusive). The parties may mutually agree to extend the term for
additional one year period by executing an amendment.

 

 

SEARCH SERVICES

 

☒  WEBSEARCH SERVICE (“WS”)

 

Search Fees

 

Sites approved for WS:

See Exhibit A

 

[*] Requests for Search Results Sets

 

 

☒   IMAGE SEARCH SERVICE (“IS”)

  

Search Fees

 

[*]

 

 

[*]

CONFIDENTIAL ~ DMS Template ID: 1256342 (v2.10) ~ pg. 1

 

[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

 

ADVERTISING SERVICES

 

☒   ADSENSE FOR SEARCH (“AFS”)

AFS Revenue Share Percentage

AFS Deduction Percentage

 

Sites approved for AFS:

See Exhibit A

 

 

See Exhibit B

 

See Exhibit B

 

☒   ADSENSE FOR SHOPPING (“AFSH”)

AFSH Revenue Share Percentage

AFSH Deduction Percentage

[*] Sites approved for AFSH:

See Exhibit A

 

 

See Exhibit B

 

See Exhibit B

 

 

CURRENCY

 

☐ AUD

☐ CAD

☐ EUR

☐ GBP

 

☐ JPY

☐ KRW

☒ USD

☐ Other

 

 

 

CONFIDENTIAL ~ DMS Template ID: 1256342 (v2.10) ~ pg. 2

 

[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

This Google Services Agreement (“Agreement”) is entered into by Google LLC
(“Google”) and Synacor Inc. (“Company”) and is effective as of the Effective
Date.

1.Definitions.  In this Agreement:

1.1.“Ad” means an individual advertisement provided through the applicable
Advertising Service.

1.2.“Ad Deduction” means, for each of the Advertising Services, for any period
during the Term, the Deduction Percentage (listed on the front pages of this
Agreement) of Ad Revenues.

1.3.“Ad Revenues” means, for any period during the Term, revenues that are
recognized by Google in connection with Company’s use of the applicable
Advertising Service and attributed to Ads in that period.  Notwithstanding the
forgoing, if advertisers buy Ads at a fixed or aggregated price, then Ad
Revenues for those Ads will be calculated as if such advertisers had paid the
final price for the provision of the Ad in accordance with the definition above.

1.4.“Ad Set” means a set of one or more Ads.

1.5.“Advertising Services” means the advertising services selected on the front
pages of this Agreement.

1.6.“Affiliate” means any entity that directly or indirectly controls, is
controlled by or is under common control with, a party.

1.7.“Alternative Search Queries” means alternative search queries as approved by
Google in writing and described in the Google Program Guidelines.

1.8.“Approved Client Application” means any Client Application that runs on a
user’ s computer and that has been approved by Google for the purpose of
indirectly accessing a Service.

1.9.[*] means a Client Application [*] and that has been approved by Google for
the purpose of directly accessing and implementing a Service within such Client
Application.

1.10.“Brand Features” means each party’s trade names, trademarks, logos and
other distinctive brand features.

1.11.“Client Application” means any application, plug-in, helper, component or
other executable code that runs on a user’s computer [*] (or any subsequent
version of such application).

1.12.“Client Application Guidelines” means the policy guidelines applicable to
the Approved Client Application(s) as provided by Google to Company from time to
time.

1.13.“Company Content” means any content served to End Users that is not
provided by Google.

1.14.“Confidential Information” means information that one party (or an
Affiliate) discloses to the other party under this Agreement, and that is marked
as confidential or would normally be considered confidential information under
the circumstances.  It does not include information that the recipient already
knew, that becomes public through no fault of the recipient, that was
independently developed by the recipient, or that was lawfully given to the
recipient by a third party.

1.15.“[*] AFS Ads” means AFS Ads that are displayed in response to Search
Queries submitted by End Users [*].

1.16.“EEA AFS Request” means a Request for AFS Ads that is generated by an EEA
Query.

1.17.“EEA End User” means an End User who, based on IP address data available to
Google, is located within the European Economic Area.

1.18.“EEA Query” means a Search Query submitted by an EEA End User.

1.19.“End Users” means individual human end users of a Site or Approved Client
Application.

CONFIDENTIAL ~ DMS Template ID: 1256342 (v2.10) ~ pg. 3

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

1.20.“Equivalent AFS Ads” means any third party or Company sourced
advertisements that are the same as or substantially similar in nature to the
AFS Ads.

1.21.“Equivalent AFSH Ads” means any third party or Company sourced
advertisements that are the same as or substantially similar in nature to the
AFSH Ads.

1.22.“Google Branding Guidelines” means the brand treatment guidelines
applicable to the Services and located at the following
URL: https://support.google.com/adsense/answer/6370057 (or a different URL
Google may provide to Company from time to time).  

1.23.“Google Program Guidelines” means the policy and implementation guidelines
applicable to the Services and as provided by Google to Company from time to
time, including those located at the following URL:
https://support.google.com/adsense/answer/6068943,
https://support.google.com/adsense/answer/6068966,
https://support.google.com/adsense/answer/6069508] (or any different URL(s) or
additional URL(s) as provided by Google may provide to Company from time to
time).

1.24.“Intellectual Property Rights” means all copyrights, moral rights, patent
rights, trademarks, rights in or relating to Confidential Information and any
other intellectual property or similar rights (registered or unregistered)
throughout the world.

1.25.[*]

1.26.“[*] AFS Ads” means AFS Ads displayed in response to Search Queries
submitted by End Users [*].

1.27.[*]

1.28.“Net Ad Revenues” means, for each of the Advertising Services, for any
period during the Term, Ad Revenues for that period minus the Ad Deduction (if
any) for that period.

1.29.“Request” means a request from Company or an End User (as applicable) to
Google for a Search Results Set and/or an Ad Set (as applicable).

1.30.“Results” means Search Results Sets, Search Results, Ad Sets or Ads.

1.31.“Results Page” means any Site page that contains any Results.

1.32.“Search Box” means a search box (or other means approved by Google) for the
purpose of sending search queries to Google as part of a Request.

1.33.“Search Query” means (a) a text query entered and submitted into a Search
Box on a Site or on an Approved Client Application by an End User, [*].

1.34.“Search Result” means an individual search result provided through the
applicable Search Service.

1.35.“Search Results Set” means a set of one or more Search Results.

1.36.“Search Services” means the search services selected on the front pages of
this Agreement.

1.37.“Services” means the Advertising Services and/or Search Services (as
applicable).

1.38.“Site(s)” means:

(a)the Web site(s) [*] located at the URL(s) listed on the front pages of this
Agreement (or the applicable Exhibit) and the [*] listed on the front pages of
this Agreement (or the applicable Exhibit), together with the additional URL(s)
and Client Applications approved by Google from time to time under subsection
8.3(a) below.

1.39.[*]

1.40.“[*] AFS Ads” means AFS Ads displayed in response to Search Queries
submitted by End Users [*].

CONFIDENTIAL ~ DMS Template ID: 1256342 (v2.10) ~ pg. 4

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

2.

Launch, Implementation and Maintenance of Services.

2.1.Launch. The parties will each use reasonable efforts to launch the Services
into live use on a new Site within 30 days from the date that Google approves
such new Site.  Company will not launch any implementation of the Services into
live use, including without limitation any implementation of Alternative Search
Queries, and such implementations will not be payable by Google, until Google
has approved such implementations in writing, which approval will not be
unreasonably withheld or delayed.

2.2.Implementation and Maintenance.

(a)Throughout the Term, Google will make available and, unless removed from the
list of Sites or Approved Client Applications, or [*] in accordance with Section
7.3(a), Company will implement and maintain each of the Services on each of the
Sites and Approved Client Applications. For clarity, Company may not implement
the Services on a property that is not a Site or Approved Client Application.

(b)Company will ensure that Company:

(i)[*] has the technical and editorial l control in relation to each page,
including Results Pages, each Approved Client Application, [*] on which the
Services are implemented; and

(ii)has control over the way in which the Services are implemented on each of
those pages, [*] and Approved Client Applications

(iii)Notwithstanding Sections 2.2(b)(i) and 2.2(b)(ii), Google acknowledges that
(a) [*] may have decision making authority in relation to the content on each
page and placement of such content on the [*], (b) hardware used to host the
Sites may be hosted in data centers [*] and (c) [*] may have decision making
authority over portions of the pages that contain the Google Search Box and/or
Results on the [*].  Notwithstanding the preceding sentence, in no circumstances
do [*]

[*] control the implementation of the Services [*].  If any given Site is not in
compliance with 2.2(b)(i, ii, or iii), Google shall have the right to suspend
the Site that is in violation pursuant to Section 3.2.

(c)Company will ensure that the Services are implemented and maintained in
accordance with Google technical protocols (if any) and any other technical
requirements and specifications applicable to the Services that are provided to
Company by Google from time to time.

(d)AFS Result Requirements.

(i)For each AFS Request [*], Company will request at least 3 wide format Desktop
AFS Ads, at least 1 Mobile AFS Ad, or at least 1 Tablet AFS Ad, as applicable.

(ii)Except as set forth in Section 5.3, Company will ensure that the AFS Ads are
displayed in a single continuous block and are not interspersed with any other
advertisements or content.

(e)Company will ensure that the AFSH Ads are displayed in a single continuous
block and are not interspersed with any other advertisements or content.

(f)Subject to Section 2.3 [*], Company will ensure that (i) every Search Query
generates a WS Request, (ii) every Request is generated by a Search Query and
(iii) every Request contains the Search Query that generated that Request.

(g)Google will, upon receiving a Request sent in compliance with this Agreement,
provide a Search Results Set and/or an Ad Set (as applicable) when
available.  Company will then display the Search Results Set and/or Ad Set (as
applicable) on the applicable Site.

CONFIDENTIAL ~ DMS Template ID: 1256342 (v2.10) ~ pg. 5

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

(h)Company will ensure that at all times during the applicable Term, Company:

(i)has a clearly labeled and easily accessible privacy policy in place relating
to the Site(s) and Approved Client Application(s); and

(ii)provides the End User with clear and comprehensive information about cookies
and other information stored or accessed on the End User’s device in connection
with the Services, including information about End Users’ options for cookie
management.

(i)Company will use commercially reasonable efforts to ensure that an End User
gives consent to the storing and accessing of cookies and other information on
the End User’s device in connection with the Services where such consent is
required by law.

(j)Company may implement any [*] approved by Google in writing (email being
sufficient for this purpose), subject to the terms of this Agreement, including
without limitation the Google Program Guidelines, Google technical protocols and
any other technical requirements and specifications applicable to the [*] that
are provided to Company by Google from time to time.  [*]

2.3.[*]

[*]

2.4[*] Co-Branded Site.

[*]

Image Search. [*]

[*]

3.Policy and Compliance Obligations.

3.1.Policy Obligations. Company will not, and will not knowingly or negligently
allow any third party to:

(a)modify, obscure or prevent the display of all, or any part of, any Results;

(b)edit, filter, truncate, append terms to or otherwise modify any Search Query,
except as provided in Section 2.2(j);

(c)implement any click tracking or other click monitoring of Results.

(d)display any Results in pop-ups, pop-unders exit windows, expanding buttons,
animation or other similar methods;

(e)interfere with the display of or frame any Results Page or any page accessed
by clicking on any Results;

(f)display any content between any Results and any page accessed by clicking on
those Results or place any interstitial content immediately before any Results
Page containing any Results;

(g)enter into any type of co-branding, white labeling or sub-syndication
arrangement with any third party in connection with any Results or Ad revenue,
[*]. For the avoidance of doubt, nothing in this Section 3.1(f) is intended to
prevent Company from displaying Equivalent AFS Ads or Equivalent AFSH Ads (or
other third party ads) on a Results Page;

(h)directly or indirectly, (i) offer incentives to End Users to generate
impressions, Requests or clicks on Results, (ii) fraudulently generate
impressions, Requests or clicks on Results or (iii) modify impressions, Requests
or clicks on Results;

(i)“crawl”, “spider”, index or in any non-transitory manner store or cache
information obtained from the Services (including Results); or

CONFIDENTIAL ~ DMS Template ID: 1256342 (v2.10) ~ pg. 6

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

(j)display on any Site or Approved Client Application, any content that violates
or encourages conduct that would violate the Google Program Guidelines, Google
technical protocols and any other technical requirements and specifications
applicable to the Services that are provided to Company by Google from time to
time.

(k)serve or display advertisements on or in connection with, or otherwise
monetize, Results Pages that have Search Results from IS, except as set forth in
Section 2.4.

3.2.Compliance Obligations.  Company will not knowingly or negligently allow any
use of or access to the Services through any Site or Approved Client Application
that is not in compliance with the terms of this Agreement.  Company will use
commercially reasonable efforts to monitor for any such access or use and will,
if any such access or use is detected, take all commercially reasonable steps
requested by Google to disable this access or use.  If Company is not in
compliance with this Agreement at any time, Google may with notice to Company,
suspend provision of all (or any part of) the applicable Services until Company
implements adequate corrective modifications as reasonably required and
determined by Google.

4.[*]

5.[*]

[*]

6.Reporting.  Google will continue to provide detailed account reporting through
the online Google console.

7.Client Applications. Company will, and will ensure that any Approved Client
Application(s) will, comply with Google’s Client Application Guidelines, as
provided by Google to Company from time to time. Company will, and will ensure
that any [*] will, comply with all relevant Google Program Guidelines and
Google’s Software Principles located at the following URL:
http://www.google.com/about/company/software-principles.html (or a different URL
Google may provide to Company from time to time). Any updates to these will
provide for the [*] nature of this Agreement.

8.Changes and Modifications.

8.1.By Google.  If Google modifies the Google Branding Guidelines Google Program
Guidelines the Google technical protocols and the modification requires action
by Company, Company will take the necessary action no later than 30 days from
receipt of notice from Google.  Any modifications to the Google Branding
Guidelines, Google Program Guidelines will be generally applied to Google’s
similarly situated customers in the same region who are using the specific
Service impacted by the modification.

8.2.By Company.

(a)Company will provide Google with at least 15 days prior notice of any change
in code or serving technology that could reasonably be expected to affect the
delivery or display of any Results.

8.3.Site List Changes.

(a)Company may notify Google from time to time that it wishes to add or remove
(i) URL(s) to those comprising the Site(s) or (ii) Client Applications to a new
[*], in each such case, by sending notice to Google at least [*] days before
Company wishes the addition or deletion to take effect.  Google may approve or
disapprove the request to add Sites or Client Applications in its reasonable
discretion, this approval or disapproval to be in writing.

(b)If there is a change in control of any [*] or Approved Client Application
(such that the conditions set out in Section 2.2(b)(i) or 2.2(b)(ii) are not
met):

(i)Company will provide notice to Google at least [*] days before the change;
and

(ii)unless the entire Agreement is assigned to the third party controlling the
Site or Approved Client Application in compliance with Section 16.3 (Assignment)
below, from the date of that change in control of the Site or Approved

CONFIDENTIAL ~ DMS Template ID: 1256342 (v2.10) ~ pg. 7

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Client Application, that Site or Approved Client Application will be treated as
removed from this Agreement.  Company will ensure that from that date, the
Services are no longer implemented on that Site or Approved Client Application.

9.Intellectual Property.  Except to the extent expressly stated otherwise in
this Agreement, neither party will acquire any right, title or interest in any
Intellectual Property Rights belonging to the other party, or to the other
party’s licensors.

10.Brand Features.

10.1.Google grants to Company a non-exclusive and non-sublicensable license
during the Term to use the Google Brand Features solely to fulfill Company’s
obligations in connection with the Services in accordance with this Agreement
and the Google Branding Guidelines.  Google may revoke this license at any time
upon notice to Company. Any goodwill resulting from the use by Company of the
Google Brand Features will belong to Google. Any goodwill resulting from the use
by Google of the Company Brand Features will belong to Company.

10.2.With Company written approval, Google may include Company’s Brand Features
in customer lists.  Google will provide Company with a sample of this usage if
requested by Company.

10.3.Company may include Google's Brand Features in vendor lists subject to the
Google Branding Guidelines and Google's prior written consent prior to each
usage.

11.

Payment.

11.1.Company Payments.

(a)The Search Fees owed to Google under this Agreement will be calculated using
the number of Requests for Search Results Sets as reported by Google.

(b)Offset.  Google may offset the Search Fees payable by Company under this
Agreement against Google’s payment obligations to Company under this Agreement.

(c)Invoices.  Even if the Search Fees are offset under subsection 11.1(b),
Google will invoice (or send a statement of financial activity to) Company for
Search Fees in the month after the Search Fees are incurred.  Company will pay
the invoice amount, if any, to Google within [*] days of the date of invoice.

11.2.Google Payments.

(a)For each applicable Advertising Service, Google will pay Company an amount
equal to the Revenue Share Percentage (listed on the front pages of this
Agreement or the applicable Exhibit) of Net Ad Revenues attributable to a
calendar month. This payment will be made in the month following the calendar
month in which the applicable Ads were displayed.

(b)Google’s payments for Advertising Services under this Agreement will be based
on Google’s accounting which may be filtered to exclude (i) invalid queries,
impressions, conversions or clicks, and (ii) any amounts refunded to advertisers
in connection with Company’s failure to comply with this Agreement, as
reasonably determined by Google and [*].

11.3.All Payments.

(a)As between Google and Company, Google is responsible for all taxes (if any)
associated with the transactions between Google and advertisers in connection
with Ads displayed on the Sites. Company is responsible for all taxes (if any)
associated with the Services, other than taxes based on Google’s net
income.  All payments to Company from Google in relation to the Services will be
treated as inclusive of tax (if applicable) and will not be adjusted.  If Google
is obligated to withhold any taxes from its payments to Company, Google will
notify Company of this and will make the payments net of the withheld
amounts.  Google will provide Company with original or certified copies of tax
payments (or other sufficient evidence of tax payments) if any of these payments
are made by Google.

CONFIDENTIAL ~ DMS Template ID: 1256342 (v2.10) ~ pg. 8

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

(b)All payments due to Google or to Company will be in the currency specified in
this Agreement and made by electronic transfer to the account notified to the
paying party by the other party for that purpose, and the party receiving
payment will be responsible for any bank charges assessed by the recipient’s
bank.

(c)In addition to other rights and remedies Google may have, Google may offset
any payment obligations to Company that Google may incur under this Agreement
against any undisputed, past due product or service fees owed to Google by
Company under this Agreement or any other agreement between Company and
Google.  Google may also withhold and offset against its payment obligations
under this Agreement, or require Company to pay to Google within [*] days of any
invoice, any amounts Google may have overpaid to Company under this Agreement in
the [*] prior periods to the date of such withholding, offset or invoice.

12.Warranties; Disclaimers.

12.1.Warranties.  Each party warrants that (a) it has full power and authority
to enter into this Agreement; and (b) entering into or performing under this
Agreement will not violate any agreement it has with a third party.

12.2.Disclaimers.  Except as expressly provided for in this Agreement and to the
maximum extent permitted by applicable law, NEITHER PARTY MAKES ANY WARRANTY OF
ANY KIND, WHETHER IMPLIED, STATUTORY, OR OTHERWISE AND DISCLAIMS, WITHOUT
LIMITATION, WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR USE, AND
NONINFRINGEMENT.

13.Indemnification.

13.1.By Company. Company will indemnify, defend, and hold harmless Google from
and against all liabilities, damages, and costs (including settlement costs)
arising out of a third party claim: (a) arising from any Company Content, Sites
or Company Brand Features, and Approved Client Applications; or (b) arising from
Company’s breach of this Agreement; or (d) arising solely from Company’s use of
IS.

13.2.By Google.

(a)Google will indemnify, defend, and hold harmless Company from and against all
liabilities, damages, and costs (including settlement costs) arising out of a
third party claim: (i) that authorized use of Google’s technology used to
provide the Services or any Google Brand Features infringes or misappropriates
any copyright, trade secret, trademark or U.S. patent of that third party; or
(ii) arising from Google’s breach of this Agreement.

(b)For purposes of clarity, Google will not have any obligations or liability
under this Section 13 (Indemnification) to the extent arising from any (i) use
of the Services or Google Brand Features in a modified form or in combination
with services or software not furnished by Google, (ii) content, information or
data provided to Google by Company or End Users.  Except for the indemnity
obligations described in Section 13(a), Google will not have any obligations or
liability under this Section 13 arising from any Search Results, Ads, content
appearing in Search Results or Ads, or content to which Search Results or Ads
link.

13.3.General.  The party seeking indemnification will promptly notify the other
party of the claim and cooperate with the other party in defending the
claim.  The indemnifying party has full control and authority over the defense,
except that any settlement requiring the party seeking indemnification to admit
liability or to pay any money will require that party’s prior written consent,
such consent not to be unreasonably withheld or delayed.  The other party may
join in the defense with its own counsel at its own expense.  THE INDEMNITIES IN
SUBSECTIONS 13.1 and 13.2(a) ARE THE ONLY REMEDY UNDER THIS AGREEMENT FOR
VIOLATION OF A THIRD PARTY’S INTELLECTUAL PROPERTY RIGHTS.

14.Limitation of Liability.

14.1.Limitation.

(a)NEITHER PARTY WILL BE LIABLE UNDER THIS AGREEMENT FOR LOST REVENUES OR
INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL, EXEMPLARY, OR PUNITIVE DAMAGES,
EVEN IF THE

CONFIDENTIAL ~ DMS Template ID: 1256342 (v2.10) ~ pg. 9

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

PARTY KNEW OR SHOULD HAVE KNOWN THAT SUCH DAMAGES WERE POSSIBLE AND EVEN IF
DIRECT DAMAGES DO NOT SATISFY A REMEDY.

(b)NEITHER PARTY WILL BE LIABLE UNDER THIS AGREEMENT FOR MORE THAN THE SUM OF
FEES PAID TO SUCH PARTY UNDER THIS AGREEMENT AND AD REVENUES RECEIVED AND
RETAINED BY SUCH PARTY DURING THE 12 MONTHS BEFORE THE CLAIM ARISES.

14.2.Exceptions to Limitations.  These limitations of liability do not apply to
Company’s breach of Section 4 (Conflicting Services), breaches of
confidentiality obligations contained in this Agreement, or violations of a
party’s Intellectual Property Rights by the other party, or indemnification
obligations contained in this Agreement.

15.Confidentiality; Publicity.

15.1.Confidentiality.  The recipient of any Confidential Information will not
disclose that Confidential Information, except to Affiliates, employees, agents
or professional advisors who need to know it and who have agreed in writing (or
in the case of professional advisors are otherwise bound) to keep it
confidential.  The recipient will ensure that those people and entities use
Confidential Information only to exercise rights and fulfill obligations under
this Agreement, while using reasonable care to keep the Confidential Information
confidential.  The recipient may also disclose Confidential Information when
required by law after giving reasonable notice to the discloser, if permitted by
law, and the opportunity to seek confidential treatment, a protective order, or
similar remedies or relief.

15.2.Exceptions.

Notwithstanding Section 14.1 (Confidentiality), Google may (a) inform
advertisers of Company’s participation in the Services; and (b) share with
advertisers Site-specific statistics, the Site URL, the name and platform of the
[*] and Approved Client Applications, and related information collected by
Google through its provision of the Advertising Services to Company.  Disclosure
of information by Google under this subsection 15.2 will be subject to the terms
of the Google Privacy Policy located at the following URL:
http://www.google.com/privacypolicy.html (or a different URL Google may provide
to Company from time to time).

15.3.Publicity.  Neither party may make any public statement regarding this
Agreement without the other’s written approval.

16.Term and Termination.

16.1.Term.  The term of this Agreement is the Term stated on the front pages of
this Agreement, unless earlier terminated as provided in this Agreement.

16.2.Termination.

(a)Either party may terminate this Agreement with notice if the other party is
in material breach of this Agreement:

(i)where the breach is incapable of remedy;

(ii)where the breach is capable of remedy and the party in breach fails to
remedy that breach within 30 days after receiving notice from the other party;
or

(iii)more than twice even if the previous breaches were remedied.

(b)Google reserves the right to suspend or terminate Company’s use of any
Services that are alleged or reasonably believed by Google to infringe or
violate a third party right.  If any suspension of a Service under this
subsection continues for more than 6 months, Company may immediately terminate
this Agreement upon notice to Google.

(c)Google may terminate this Agreement, or the provision of any Service,
immediately with notice if pornographic content that is illegal under U.S. law
is displayed on a Site or Approved Client Application.

CONFIDENTIAL ~ DMS Template ID: 1256342 (v2.10) ~ pg. 10

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

(d)Upon the expiration or termination of this Agreement for any reason:

(i)all rights and licenses granted by each party will cease immediately; and

 

(ii)

if requested, each party will use commercially reasonable efforts to promptly
return to the other party, or destroy and certify the destruction of, all
Confidential Information disclosed to it by the other party.

17.Miscellaneous.

17.1.Compliance with Laws.  Each party will comply with all applicable laws,
rules, and regulations in fulfilling its obligations under this Agreement.

17.2.Notices.  All notices of termination or breach must be in writing and
addressed to the attention of the other party’s Legal Department and primary
point of contact.  The email address for notices being sent to Google’s Legal
Department is [*].  All other notices must be in English, in writing and
addressed to the other party’s primary contact.  Notice will be treated as given
on receipt, as verified by written or automated receipt or electronic log (as
applicable).

17.3.Assignment.  Neither party may assign any part of this Agreement without
the written consent of the other, except to an Affiliate where (a) the assignee
has agreed in writing to be bound by the terms of this Agreement; (b) the
assigning party remains liable for obligations under the Agreement if the
assignee defaults on them; and (c) the assigning party has notified the other
party of the assignment.  Any other attempt to assign is void.

17.4.Change of Control. Upon the earlier of (a) entering into an agreement
providing for a change of control (for example, through a stock purchase or
sale, merger, asset sale, liquidation or other similar form of corporate
transaction), (b) the board of directors of a party recommending its
shareholders approve a change of control, or (c) the occurrence of a change of
control (each, a “Change of Control Event”), the party experiencing the Change
of Control Event will provide notice to the other party promptly, but no later
than 3 days, after the occurrence of the Change of Control Event.  The other
party may terminate this Agreement by sending notice to the party experiencing
the Change of Control Event and the termination will be effective upon the
earlier of delivery of the termination notice or 3 days after the occurrence of
the Change of Control Event.

17.5.Governing Law.  ALL CLAIMS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
THE SERVICES WILL BE GOVERNED BY CALIFORNIA LAW, EXCLUDING CALIFORNIA’S CONFLICT
OF LAW RULES, AND WILL BE LITIGATED EXCLUSIVELY IN THE FEDERAL OR STATE COURTS
OF SANTA CLARA COUNTY, CALIFORNIA, USA.  THE PARTIES CONSENT TO PERSONAL
JURISDICTION IN THOSE COURTS.

17.6.Equitable Relief.  Nothing in this Agreement will limit either party’s
ability to seek equitable relief; except that Company will not seek, in a
proceeding filed during the Term, an injunction or an exclusion order of any of
the Services or any portion of the Services based on patent infringement.

17.7.Entire Agreement; Amendments.  This Agreement sets out all terms agreed
between the parties and supersedes all other agreements between the parties
relating to its subject matter.  In entering into this Agreement, neither party
has relied on, and neither party will have any right or remedy based on, any
statement, representation or warranty (whether made negligently or innocently),
except those expressly set out in this Agreement.  Any amendment must be in
writing, signed (including by electronic signature) by both parties, and
expressly state that it is amending this Agreement.

17.8.No Waiver.  Neither party will be treated as having waived any rights by
not exercising (or delaying the exercise of) any rights under this Agreement.

17.9.Severability.  If any term (or part of a term) of this Agreement is
invalid, illegal or unenforceable, the rest of the Agreement will remain in
effect.

17.10.Survival.  The following sections of this Agreement will survive any
expiration or termination of this Agreement: 8 (Intellectual Property), 12
(Indemnification), 13 (Limitation of Liability), 14 (Confidentiality; Publicity)
and 16 (Miscellaneous).

17.11.No Agency.  This Agreement does not create an agency, partnership, or
joint venture between the parties.

CONFIDENTIAL ~ DMS Template ID: 1256342 (v2.10) ~ pg. 11

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

17.12.No Third Party Beneficiaries.  This Agreement does not confer any benefits
on any third party unless it expressly states that it does.

17.13.Force Majeure.  Neither party will be liable for failure or delay in
performance to the extent caused by circumstances beyond its reasonable control.

17.14.Counterparts.  The parties may execute this Agreement in counterparts,
including facsimile, PDF or other electronic copies, which taken together will
constitute one instrument.

Signed:

 

Google

Company

 

 

By:

/s/ Philipp Schindler

By:

/s/ William J. Stuart

Print Name:

Philipp Schindler

Print Name:

William J. Stuart

Title:

 

Title:

CFO

Date:

May 24, 2018

Date:

May 23, 2018

 




CONFIDENTIAL ~ DMS Template ID: 1256342 (v2.10) ~ pg. 12

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

EXHIBIT A

Approved Sites

Sites approved for IS:

[*]

Sites approved for WS and AFS:

[*]

[*]




CONFIDENTIAL ~ DMS Template ID: 1256342 (v2.10) ~ pg. 13

 

[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

EXHIBIT B

AFS Revenue Share Percentage

[*]

[*]




CONFIDENTIAL ~ DMS Template ID: 1256342 (v2.10) ~ pg. 14

 

[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

EXHIBIT C

[*]

[*]

CONFIDENTIAL ~ DMS Template ID: 1256342 (v2.10) ~ pg. 15

 

[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.